Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s argument filed on 07/01/2022, wherein: claims 1-26 were pending, claims 1-6 were previously withdrawn from consideration, claims 7-10, 12-20, and 23-25 have been amended, now new claims have been added, and no claims have been canceled. Accordingly, claims 1-26 are pending currently.
Response to Arguments
Applicant’s arguments, filed on 07/01/2022 with respect to the 101 rejection of claims 7-26 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Applicant’s arguments, filed on 07/01/2022, with respect to the some of the rejection(s) of claim(s) 7-26 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations (see 112(b) rejection below). 
Nevertheless, some 112(b) rejections of claims 9, 11, 13, 16, 18, and 25 are maintained (see 112(b) rejection below), since the applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions regarding the indefiniteness of these claims.  
Applicant’s arguments, filed 07/01/2022, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. 
Claim Objections
Claims 12 and 19 are objected to because they recite “threshold distance of a position” instead of “threshold distance from a position”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14, and 23 recite: “based at least in part on the sensor data”. However, this limitation is indefinite because the claims recite “first sensor data” and “Second sensor data” in earlier limitations. Therefore, it is unclear if the sensor data recited in the limitation specified above, is referring to the first sensor data, the second sensor data, both (First and second) sensor data, or a separate/different group of sensor data. Claims 8-13, 15-22, and 24-26 depend from claims 7, 14, and 23 respectively, include all of their limitations, and do not cure their deficiencies, and thus, are rejected under the same rationale.
Claims 9 and 16 recite: “candidate modification”. It is unclear whether the candidate modification is the same as, part of, or different from the modification recited in the independent claims from which these claims depend. Claim 17 depends from claim 16, include all of its limitations, and does not cure its deficiencies, rendering it rejected under the same rationale.
Claims 11, 12, 18, 19, and 25 recite “window of sensor data”. On the basis of the same rationale as discussed for the independent claims above, it is unclear if the sensor data recited in the limitation specified above, is referring to the first sensor data, the second sensor data, both (First and second) sensor data, or a separate/different group of sensor data. Therefore, the scopes of the claims are indefinite.
Claim 11 recites “a portion of the environment corresponding to the window of sensor data”. It is unclear if the portion of the environment recited herein, is the same as or different from the portion of the environment recited in the independent claim. Furthermore, there is insufficient antecedent basis for the environment corresponding to the window of sensor data” in the claim, nor in the claim from which it depends, rendering the metes and bounds of the claim indefinite. Claim 12 depends from claim 11, include all of its limitations, but does not cure its deficiencies, rendering it rejected under the same rationale. 
Claims 12 and 19 recite, “subset of the sensor data”. In reference to the 112(b) rejection of the independent claims, the same rationale applies in this case. Since the independent claims recite “first sensor data” and “second sensor data”, it is unclear if the sensor data recited in the limitation specified above, is referring to the first sensor data, the second sensor data, both (First and second) sensor data, or a separate/different group of sensor data. The claims also recite, “a threshold time a time associated with the modification”. This limitation is indefinite because it is unclear the “time associated with the modification” is defining the threshold time or is adding to the list of the conditions for which subset of the sensor data will be selected. 
Claim 13 recites "to identify one or more modifications to add another link, remove the link, or alter a parameter associated with the link": this limitation is indefinite because: (i) "one or more modifications": it is unclear if the one or more modifications refer to the modifications recited in the independent claims or different ones; (ii) "another link": it is unclear how this link is different or similar to the link and the proposed link recited in the independent claim ; (iii)"the link": it is unclear if this term is referring to the "another link" recited herein, or to the links recited in the independent claim; therefore the metes and bounds of the claim are indefinite. 
Claim 19 recites “the window of sensor data”. However, claim 19 depends from claim 14, which does not recite “window of sensor data”. Therefore, there is insufficient antecedent basis for the term “window of sensor data” in the claim nor in the claim from which it depends, rendering the metes and bounds of the claim indefinite.
Allowable Subject Matter
Claims 7-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669